PER CURIAM.
No abuse of discretion has been demonstrated in the order under review terminating the status of the appellant as an intervening plaintiff in a class action proceeding. See Southeastern Iron Workers Health Care Plan v. Engle, 813 So.2d 290 (Fla. 3d DCA 2002); Florida Wildlife Fed’n, Inc. v. Board of Trustees of Internal Improvement, 707 So.2d 841 (Fla. 5th DCA 1998), review denied, 718 So.2d 167 (Fla.1998); Hatcher v. Roberts, 478 So.2d 1083 (Fla. 1st DCA 1985), review denied, 488 So.2d 68 (Fla.1986). We observe that the order and its affirmance are necessarily without prejudice to an application, if appropriate, by the appellant for intervention in the future. See Belfort v. Falowski 749 So.2d 520 (Fla. 3d DCA 1999).